—In a proceeding, inter alia, to invalidate the petition designating certain of the respondents as candidates in the Democratic Party primary election to be held on September 12, 1978, for the party offices in the 59th Assembly District of State Committeeman (Male and Female) and the public office of Member of the Assembly from the 59th Assembly District, the appeal is from a judgment of the Supreme Court, Kings County, dated August 16, 1978, which, after a hearing, dismissed the proceeding. Judgment affirmed, without costs or disbursements. The question of residence presents a question of fact. Special Term heard and saw *946the witnesses. We find no basis to disturb its conclusion. Mollen, P. J., Hopkins, Damiani, Shapiro and O’Connor, JJ., concur.